Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Michael Lynn Thompson, Appellant                      Appeal from the 71st District Court of
                                                       Harrison County, Texas (Tr. Ct. No. 16-
 No. 06-17-00043-CR         v.                         0313X). Memorandum Opinion delivered
                                                       by Justice Moseley, Chief Justice Morriss
 The State of Texas, Appellee                          and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Michael Lynn Thompson, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 25, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk